Title: To George Washington from Lawrence Augustine Washington, 7 July 1794
From: Washington, Lawrence Augustine
To: Washington, George


               
                  Respected Sir
                  Philadelphia 7th July 1794
               
               The peculiarity of my situation at present, is such, as to produce a desire to leave this place. I find that, from a cause, which I do not pretend to justify, the worst construction is placed on all my actions. That things which would otherwise, be looked upon,
                  
                  as indifferent, are construed into faults. Having often learnt from your own mouth, that your expenses here, vastly exceed the compensation allowed President, & knowing that I have hitherto been an additional charge to you. Being told, that you do not intend in future, to advance any more money in my behalf. The expensiveness of the place & the difficulty of getting regular remittances from Berkeley to discharge those debts which I must necessarily contract by continuing here. The full persuasion, that exclusively of the few advantages, which this place affords, I can, with the knowledge which I have already acquired of the Law, pursue the study of it, nearly as profitably in Berkeley, as here. All these circumstances combined, have caused me to determine, with your permission, to leave the city.
               For your care & attention to my education, from my infancy to this time, I offer my warmest & most unfeigned thanks. Believe me Sir, I am impressed with the deepest & most lively sense of gratitude, for the numberless obligations under which your kindness, has laid me. I never excelled in professions of gratitude & respect, Therefore I shall not attempt it now. I shall only say that I feel more than I could possibly describe.
               I have written to my Brother, to send me on money to discharge the remaining debts which I owe here, & to bear my expenses to Berkeley.  Until that arives, I shall beg the protection of your roof. I am respected Sir Your obliged & affectione Nephew
               
                  Law: A. Washington
               
            